  Case 21-00069        Doc 1     Filed 04/27/21 Entered 04/27/21 14:32:07               Desc Main
                                    Document    Page 1 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT FOR
                         THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


IN RE: MAVERICK CLARKE,             )               CASE NO. 16 B 21525
                                 Debtor.
                                    )
                                    )              CHAPTER 13
                                    )
M.O. MARSHALL, CHAPTER 13 TRUSTEE )                JUDGE: JACK B. SCHMETTERER
                         Plaintiff, )
            v.                      )              COMPLAINT FOR TURNOVER
                                    )
DNF ASSOCIATES, LLC                  )             ADVERSARY NO. 21 AP _________
c/o JEFFERSON CAPTAL SYSTEMS LLC )
                         Defendant. )


 COMPLAINT OF M.O. MARSHALL CHAPTER 13 TRUSTEE FOR TURNOVER OF FUNDS
        Now comes M.O. Marshall Chapter 13 Trustee for the Northern District of Illinois, Eastern
Division, by and through one of his attorneys, Ben Kahn, pursuant to 11 U.S.C. §542 and Bankruptcy
Rule 7001 and respectfully represents the following:
       1. This Court has jurisdiction of this matter pursuant to 28 U.S.C. §1334.

       2. This matter is a core proceeding pursuant to 28 U.S.C. §157(b)(2)(A) and §157(b)(2)(E).

       3. On July 1, 2016 Debtor caused the above referenced Chapter 13 Bankruptcy Case to be filed.

       4. Debtor’s plan, which was confirmed on August 17, 2016, provides in Section E(8) for general
          unsecured creditors to receive a minimum of 10% of their allowed claims (Exhibit A).

       5. On August 19, 2016 Sterling Jewelers Inc. D/B/A Jared the Galleria of Jewelry (creditor)
          filed a secured claim (Exhibit B) in the amount of $2,751.64.

       6. Pursuant to Section E(8) of the confirmed plan trustee paid creditor as unsecured because the
          plan did not provide for the claim to be paid as secured.

       7. Pursuant to the plan trustee paid 10% to all allowed unsecured claimants including Sterling
          Jewelers.

       8. Due to inadvertence, on October 31, 2017 trustee made an additional payment of $157.13 to
          Sterling Jewelers.

       9. On January 15, 2019 said claim was transferred to DNF Associates, LLC c/o Jefferson
          Capital Systems LLC (Exhibit C).
  Case 21-00069         Doc 1     Filed 04/27/21 Entered 04/27/21 14:32:07                Desc Main
                                     Document    Page 2 of 2


        10. Trustee did not discover the inadvertent payment until the closing department started
            conducting an audit.

        11. Commencing on November 2, 2020 trustee contacted DNF by regular mail in an attempt to
            recover the overpaid funds.

        12. Trustee then followed up by email and telephone on December 22, 2020, January 20, January
            21, February 19, February 22, February 25, and March 22,2021, but to date have not received
            a response.

        13. On April 6, 2021 trustee sent notice to DNF of a motion to be presented before the court on
            April 21, 2021 requesting that the court Order turnover of the funds.

        14. On April 21, 2021 the Court denied trustee’s motion for the reason that an adversary
            proceeding with service of summons had not been filed.

        15. Trustee is now filing this said adversary with service of summons on DNF.

        16. Because DNF inadvertently received more funds than other unsecured creditors the additional
            funds that they received in the amount of $157.13 should be turned over to trustee


        WHEREFORE, Trustee/plaintiff requests pursuant to §542(a) that this Honorable Court to order
Defendant to refund the sum of $157.13 to Trustee and for such other and further relief that this Court
believes is proper.

DATED this 27th day of April 2021.


                                                Respectfully submitted,
                                                /s/ Ben Kahn                     _____
                                                STAFF ATTORNEY




M. O. MARSHALL
CHAPTER 13 TRUSTEE
55 E. Monroe Street, Suite 3850
Chicago, IL 60603
(312) 294-5900
